Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 12 March 1791
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Jacob,Van Staphorst, Nicholaas,Hubbard, Nicholas



Treasury Department, March 12th. 1791.
Gentlemen,

This serves to desire, that the interest, which will become payable on the Dutch loans, upon the first day of June next, may be discharged out of the funds, which will remain in your hands, of the last loan of three millions of Florins.
I am &c.
Alexander Hamilton.
Messrs. Willink, Van Staphorst and Hubbard.

